Dowling, J. (dissenting):
For the reasons set forth in my dissenting opinion in People ex rel. Trojan Realty Corporation v. Purdy (174 App. Div. 710), I do not think that the corporation of “L. Tanenbaum, Strauss & Go., Inc.,” was practicing law or violating the statute in representing, as agent, the owner of the premises in question, before the tax commissioners in the effort to secure a reduction of the assessment thereon.
In the proceeding to review the assessment for the taxes of 1914, the owner had employed the corporation to represent him as agent before the commissioners. The corporation succeeded, upon its application on behalf of the owner, in securing a reduction of the assessment to the amount pf $208,000. The tax commissioners did not question the propriety or legality of the owner being represented by a corporation, but granted the reduction solely on its application as agent for the owner. The owner, however, desired it to be still further reduced to $195,000 and before his departure for Europe authorized Tanenbaum, president of the corporation, whom he knew personally for some years, to take the steps which might be necessary to protect him in his absence. Tanenbaum, thus authorized, selected and retained counsel for the owner, whom the latter swears he was to pay, and the counsel thus retained commenced the present. proceeding on the last day it could be begun, his client still being in Europe. Later, and a year before this proceeding came on for the hearing, and when so far as appears no suggestion of any attack upon the attorney’s authority had been made, the owner signed a written author-, ization and retainer for his said attorney to represent him in the present proceeding, which he has continued to conduct down to the present time. I think it fairly established that the attorney Lewis was duly authorized to represent the owner and to apply for the writ herein, and I do not see how the tax commissioners, having reduced the assessment in question once *702through the medium of “L. Tanenbaum, Strauss & Co., Inc.,” as the owner’s agent and recognizing it as such, can now claim that such agency was unlawful and unauthorized.
In the proceeding to review the assessment for the taxes of 1915, it appears that the attorney Lewis was duly retained in writing by the owner to represent him therein, such retainer being executed before the proceeding was instituted and the owner signed and verified the petition upon which the writ was issued.
Since in my opinion “L. Tanenbaum, Strauss & Co., Inc.,” violated no law in presenting the grievances of the owner before the tax commissioners and since Gabriel I. Lewis was duly authorized to represent the owner in applying for the writs herein, I think the orders appealed from should be affirmed, with costs.
Orders reversed, with ten dollars costs and disbursements in each case, and motions granted, with costs in each case.